DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/08/2021 has been entered. Claims 1, 10 and 19 have been amended. Claims 2-4, 11-13 and 20-22 have been canceled. Claims 1, 5-10, 14-19 and 23-27 are pending in this application.

Response to Arguments
Applicant's arguments filed 10/08/2021, have been fully considered and entered but they are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
Please note the amendment is very lengthy and confusing. It can be rephrase in few phrases, for example: “selecting a higher compression encoder of the first encoder and the second encoder if the higher compression encoder has a compression ratio greater than a predetermined value, otherwise selecting the third encoder”; or even simpler “selecting the highest compression encoder of the three encoders”, given that the third is defined to have a fixed compression/compaction ratio.
Argument with respect to Shiodera, 
Shiodera discloses the determiner 205 decides which coding unit to select before driving the first coding unit 207 and the second coding unit 208 to perform coding. Therefore, based on Shiodera’s teaching, it is impossible to obtain the technical enlightenment of comparing the compression ratios of the encoded data of the first coding unit 207 and the second coding unit 208 with a predetermined 
Shiodera fails to disclose the third coding unit. Accordingly, Shiodera does not give the technical enlightenment to use the coding rate of the third coded data as the predetermined value for comparison.
Reply
Examiner respectfully disagrees.
Shiodera first compare the performance of multiple encoding units having variable coding amount “unit 203”, then the determiner 205 evaluates these code amounts 201, 202, .  . . , 20N, and determines whether or not the best code amount “best compression of two or more encoding units” that exceeds a target code amount “compaction”, and hence either select to use the encoder with the best compression “208” or the fixed compression “207”.
In other words, Shiodera is calculating predicted encoder outputs with variable compression ratios, instead of complete outputs of these encoders, and either selecting to use the best among the variable encoders or to use the fixed compression “compaction” encoder. The examiner uses Fallon, as a second reference, to teach having two or more encoders that fully encode the stream and then selecting one of these encoded streams “after-the-event-selection”, which is well-known in the art, as an obvious alternative to the method of Shiodera with known pros and cons.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Argument with respect to Fallon, 
…. referring to paragraph [0061] of Fallon, “A compression ratio module 50, operatively connected to the output buffer/counter 40, determines the compression ratio obtained for each of the enabled encoders E1... En by taking the ratio of the size of the input data block to the size of the output data block stored in the corresponding buffer/counters BC1... BCn. In addition, the compression ratio module compares each compression ratio with an a priori-specified compression ratio threshold limit to determine if at least one of the encoded data blocks output from the enabled encoders E1... En achieves a compression that exceeds the priori-specified threshold.”
However, what Fallon discloses is to compare each compression ratio obtained for each of the encoders E1-En with a priori-specified compression ratio threshold limit, instead of comparing the compression ratio obtained for one of the encoders E1-En as the priori-specified compression ratio threshold limit with other compression ratios obtained for each of the encoders E1-En. Fallon does not disclose taking a specific compression ratio obtained for one of the encoders E1-En as the priori-specified compression ratio threshold limit, and comparing other compression ratios obtained for each of the encoders E1-En with the said specific compression ratio. Accordingly, it is impossible to obtain the teaching of the technical feature of “the predetermined value is the predetermined compaction ratio of the third encoded data” through Fallon.
Moreover, since all of the encoders E1-En of Fallon adapt the data compression technique, Fallon lacks the teaching of the following technology concept, that is, one of the encoders adapts data compaction technique, and the remaining encoders adapt the data compression technique. Therefore, Fallon fails to disclose the features (b), (c) and (d) recited in the amended claim 1.
In light of the above, Shiodera, Chono and Fallon are silent about adapting data compaction technique in one encoder. ….
Reply
Examiner respectfully disagrees.
Shiodera teaches one of the encoders having fixed compression or compaction ratio “207”. In other words, if Fallon is used in view of Shiodera, as the applicant highlighted, Fallon is only missing that one of the encoders has a fixed compression ratio “compaction ratio”, which is covered by Shiodera. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 14-17, 19 and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shiodera et al. (US 20120121012 A1), hereinafter Shiodera, in view of James Fallon (US 20020097172 A1), hereinafter Fallon.
Regarding claim 1,
Shiodera teaches a method for encoding data (FIG. 19 is a diagram illustrating an image coding device according to a second embodiment [0027]), comprising: 
(a) compressing the data to generate a first encoded data or a second encoded data according to a compression configuration, the compression configuration having variable compression ratios (the second coding unit 208 performs coding by using a variable-length code [0168], w); 
(The first coding unit 207 codes each pixel at a fixed code length [0167]); 
(c) determining whether first encoded data or the second encoded data satisfy a target condition (The determiner 205 evaluates these code amounts 201, 202, .  . . , 20N, and determines whether or not a code amount 20m that does not exceed a target code amount corresponding to the compression rate information 25 is present [0177]); and 
(d) selecting the higher compression of the first and second compressed data if the higher compression of the first and second compressed data satisfy the target compression ratio, and otherwise selecting the compacted data (Then, the determiner 205 generates compressing method information 221 for selecting between fixed-length coding and variable-length coding the image block 10 depending on the determination result [0177] If the determiner 205 determines that all of the code amounts 201, 202, .  . . , 20N exceed the target code amount, the determiner 205 selects a first coding mode in which the image block 10 is fixed-length coded [0178] On the other hand, if a quantization parameter QPm with which the code amount 20n does not exceed the target code amount is present, the determiner 205 selects a second coding mode in which the image block 10 is variable-length coded.  The determiner 205 outputs the compressing method information 221 indicating that the second coding mode is selected.  The compressing method information 221 is input to the main compressor 206 together with information indicating the quantization parameter QPm [0180][0181]).  
However, Shiodera presents an alternative method of generating multiple encoded data then selecting one of them based on a target compression ratio, by calculating/predicting the compression ratio/coding amount of these compressed/encoded data and evaluating if it satisfies the target compression ratio and based on that predicted/calculated coding amount, generating the [0180]; Shiodera did not explicitly teach generating the complete output of these encoding units to a selector and selecting one of the encoding units.
Fallon teaches connecting the output of three encoding units to a selector and selecting one of the encoding units (Fig. 2; A compression ratio module 50, operatively connected to the output buffer/counter 40, determines the compression ratio obtained for each of the enabled encoders E1 .  . . En … [0061]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Fallon to the teachings of Shiodera. The motivation for such addition/modification would be an obvious alternative method “after-the-event-selection” to achieve the same results of selecting between two encoding units performed either in parallel or sequentially (Fallon [0060]).

Regarding claim 5,
The combination of Shiodera and Fallon teaches all the features of claim 1, as outlined above.
Shiodera further teaches adding a first identification code, a second identification code and a third identification code to the compressed encoded data to generate a first output data, a second output data and a third output data respectively; wherein the first identification code, the second identification code and the third identification code have different bit patterns (In addition, the compressing method information 221 is also contained in the mode information 31 and embedded in the coded data 14, for example [0182]).  

Regarding claim 6,
The combination of Shiodera and Fallon 
Shiodera further teaches outputting the first output data if the first encoded data is selected, outputting the second output data if the second encoded data is selected (The coded data 14 resulting from coding the image block 10 by the second coding unit 208 are output from the main compressor 206 [0181]); and outputting the third data if the third encoded data is selected (The coded data 14 resulting from coding the image block 10 by the first coding unit 207 are output from the main compressor 206 [0179]).  

Regarding claim 7,
The combination of Shiodera and Fallon teaches all the features of claim 1, as outlined above.
Shiodera further teaches wherein the data includes a bitstream, an image frame, a video frame, a macroblock in a video frame or a sub-block in a video frame ([0044]).  

Regarding claim 8,
The combination of Shiodera and Fallon teaches all the features of claim 1, as outlined above.
Shiodera further teaches wherein the compression configuration includes: JPEG, JPEG2000, JPEG-LS, MPEG, H264, H265 or H266 ([0066]).  

Regarding claims [10 and 14-17] “device” and claims [19 and 23-26] “CRM” are rejected under the same reasoning as claims [1 and 4-8] “method”, where Shiodera further teaches encoding device (Fig. 19, [0161]) implemented on computer readable media [0289].

Claims 9, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shiodera and Fallon in view of Bai et al. (US 20100158126 A1), hereinafter Bai.
Regarding claim 9,
The combination of Shiodera and Fallon teaches all the features of claim 1, as outlined above.
Shiodera did not explicitly teach wherein the compaction configuration includes: down- sampling, zooming out, scaling down, sampling, stuffing, filtering, interpolation, a combination thereof.  
Bai teach wherein the compaction configuration includes: down- sampling, zooming out, scaling down, sampling, stuffing, filtering, interpolation, or a combination thereof (performing adaptive filtering [0006]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Bai to the teachings of Shiodera and Fallon. The motivation for such an addition would be to improve output encoding quality by reducing a required number of encoding bits through removal of noise and less-observable details (Bai [0004]).

Regarding claim 18 “device” and claim 27 “CRM” are rejected under the same reasoning as claim 9 “method”, where Shiodera further teaches encoding device (Fig. 19, [0161]) implemented on computer readable media [0289].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419